Citation Nr: 0008014	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for an ulcer 
disability.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Wilmington, Delaware, that denied the veteran's claims of 
service connection for ulcers and for COPD.  Also in this 
rating decision the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 
noncompensable rating.  The RO subsequently increased the 
noncompensable rating for PTSD to 30 percent in January 1998.  
In a June 1998 statement, the veteran's representative stated 
that the veteran was satisfied with the 30 percent rating for 
PTSD and was withdrawing this issue from appellate status.  
Accordingly, this issue is no longer before the Board.  See 
38 C.F.R. § 20.204 (1999).

In January 2000 the veteran appeared and testified at a Board 
hearing in Washington, D.C., which was conducted by C. W. 
Symanski, who is the member of the Board responsible for 
making a determination in this case.

The issue of service connection for COPD is deferred pending 
the development being sought in the remand order below.


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for an ulcer 
disability.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an ulcer disability is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1137, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was found to have a normal clinical evaluation of 
his abdomen and viscera at his enlistment examination in 
December 1965.  

In October 1967 the veteran presented to a VA medical 
facility complaining of a 24 hour history of nausea, 
vomiting, diarrhea, stomach cramps and headaches.  He was 
diagnosed as having gastroenteritis and was ordered to 
undergo a routine med-evac.  Approximately eight days later, 
he was readmitted to a medial facility due to a 24 hour 
history of nausea, vomiting, diarrhea, fever, abdominal 
cramps and sore throat.  He was again diagnosed as having 
gastroenteritis.

Later in October 1967 the veteran returned to a medical 
facility complaining of nausea and diarrhea.  He said that he 
had vomited blood and noticed blood in his stool.  He 
reported that this condition reoccurred within the last 14 
days.  He was referred to a Naval Hospital for a 
consultation.  The consultation included a number of tests 
including an upper gastrointestinal series which produced 
normal results.  A sigmoidoscopy was also performed 
disclosing no abnormalities.  On examination three very small 
internal hemorrhoids were found.  Hospital records note that 
prior to discharge the veteran was no longer experiencing 
abdominal discomfort or rectal bleeding.  He was diagnosed as 
having enteritis and presumed intestinal parasitism.  

In May 1968 the veteran reported to a medical facility 
complaining of vomiting, nausea and vertigo.  He was thought 
to be having a possible reaction to medicine (Benemid) and 
his medication dosage was lowered.  He was advised to return 
to the facility if any further symptoms surfaced.

The veteran's separation examination report of July 1969 
notes that he had had gastroenteritis in October 1967 and was 
presently asymptomatic.  

Private office notes from Dr. Gross include a November 1983 
entry noting that the veteran had a prior medical history of 
peptic ulcers for which he took Tagamet (200 ml).  A later 
entry in November 1986 similarly notes the veteran's history 
of peptic ulcer disease and states that the veteran had had 
gastroenteritis for three days.  The veteran was assessed as 
having questionable gastroenteritis and questionable active 
peptic ulcer disease.  Another entry dated in June 1992 
reflects the veteran's complaint of stomach pain for three 
days along with nausea, diarrhea and vomiting.  He was 
examined and prescribed Tagamet.

A private medical report in February 1994 notes that the 
veteran's medical history was positive for peptic ulcer 
disease.

In June 1994 the veteran filed a claim of service connection 
for stomach problems which he said began in the summer of 
1968.

The veteran was again noted to have a history of peptic ulcer 
disease on a July 1994 private medical report.

On file is a December 1996 private medical report containing 
a private physician's opinion that the veteran's history of 
peptic ulcer disease "may very well be related to chronic 
use of alcohol".

In a December 1997 rating decision the RO denied the 
veteran's claim of service connection for ulcers finding the 
claim not well grounded.

In a February 1998 statement, the veteran said that he had 
developed dysentery in service which led to stomach ulcers.

In an April 1998 rating decision, the RO denied the veteran's 
claim of service connection for ulcers as secondary to the 
inservice disability of intestinal parasites.

In an April 1998 statement, the veteran said that his old 
physician, Dr. Salinone, told him that his ulcers began 
around 1967 or 1968 when he was in service.  He also said 
that Dr. Salimone was supposed to send his medical records to 
Dr. Gross, but that none were sent.  He said that Dr. 
Salimone had since died and his records lost.

At a RO hearing in June 1998, the veteran testified that he 
had been medivaced in service because of amebic dysentery 
with parasites.  He said that he didn't know if he was ever 
diagnosed as having ulcers in service, and didn't know if 
doctors at the time ever drew a connection between his 
exposure to dysentery or amebic parasites and his ulcers.  He 
said that he first noticed a flare-up of the ulcers in 1969.  
The veteran's wife testified she took the veteran to the 
hospital in 1969 and that he has had continuous 
symptomatology up to the present day.  The veteran's friend, 
L. Cinalli, testified that he had greeted the veteran when he 
got out of service and remembered that approximately one to 
six weeks later the veteran grabbed his stomach and 
complained of pain.  He said that the veteran refused to see 
a doctor at first, but finally did so.  He said that attempts 
to obtain related treatment records had been unsuccessful.  
The veteran said that the doctor who he had received 
treatment from, Dr. "Maraselma", had died.  He later said 
that the name of the deceased doctor who had initially 
treated him after service was Dr. Myra "Salamon".  He said 
that for the past 12 to 15 years Dr. Gross had been treating 
him for his stomach problems. 

At a Central Office hearing before Board member C.W. Symanski 
in January 2000, the veteran testified that he had been told 
in service that he had amebic dysentery, parasitic.  He said 
that he had been treated by Dr. Gross for over 10 years and 
that his previous treating physician, Dr. Mario Salamon, was 
currently deceased.  He said that attempts to obtain his 
treatment records had been unsuccessful.  He said that Dr. 
Salamon had treated him from approximately 1970 or 1971 up 
until 1989 and had prescribed Tagamet.  He said that he was 
still taking Tagamet.  He said that he never received VA 
treatment for this condition.  He said to his knowledge Dr. 
Gross had never rendered a current diagnosis of his 
condition.  He said that the last time he vomited blood was a 
couple of years earlier and he had seen Dr. Gross at that 
time.  He said that he couldn't remember the first time that 
he had had stomach problems because it was too many years 
ago.  He said that after the incident on the hospital ship in 
October 1967, he continued to have stomach problems and 
received treatment for such problems at sick bay.  He said 
that at those times he was given medicine and sent back to 
work.  He said that he saw Dr. Salamon for stomach problems 
approximately two times a month from 1970 or 1971 to 
approximately 1990.  He said that while being treated by Dr. 
Salamon he underwent upper and lower gastrointestinal 
studies.  When asked if he thought that Dr. Gross thought 
that he had ulcer disease, the veteran said that he couldn't 
answer for the doctor and that the doctor had never said one 
way or the other.  When asked if Dr. Gross had ever told him 
what was wrong with him, the veteran said that he had never 
really asked him.  The veteran said that to his knowledge 
neither Dr. Gross or Dr. Salmon, or anyone else for that 
matter, had ever told him that what he currently had was the 
same thing or caused by the same thing that he had in 
service.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service incurrence will be presumed for certain chronic 
diseases including peptic ulcers, if manifest to a degree of 
10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection for 
ulcers and for COPD are well grounded.  In order for him to 
meet this burden, he must submit evidence sufficient to 
justify a belief that his claims are plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA's 
duty to assist the veteran in developing the pertinent facts 
of his claim does not arise until after he has met his 
initial burden of submitting well grounded claims.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  Without proof of a present disability 
there can be no well-grounded claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The veteran contends that he developed amebic dysentery, 
parasitic, in service and that this condition caused his 
ulcers.  His service medical records show that he complained 
on several occasions in October 1967 of experiencing 
gastrointestinal symptoms, to include nausea, vomiting, 
stomach cramps and diarrhea.  These records also show that he 
was later hospitalized in October 1967 for these symptoms at 
which time a number of tests were conducted including an 
upper GI series and sigmoidoscopy - both of which produced 
unremarkable results.  Additionally, the veteran's stools 
were tested for ova and parasites and none were found.  At 
the time of his discharge, it was noted that the veteran was 
no longer experiencing any abdominal discomfort and had no 
more rectal bleeding.  He was diagnosed as having enteritis 
and presumed intestinal parasitism.  His separation 
examination report in July 1969 notes that he had 
gastroenteritis in October 1967, and also notes that he was 
asymptomatic at that time.  A number of postservice medical 
records on file from 1983 to 1996 note the veteran had a 
prior medical history of peptic ulcer disease.

The veteran's service medical records indisputably show that 
he had gastroenteritis in service and presumed intestinal 
parasitism, but they do not show that he had ulcers in 
service, nor is there any evidence showing that he had ulcers 
within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Although the veteran and 
his wife testified that the veteran had been seen by a 
physician, Dr. Salamon, at some point between 1969 to 1971 
for his stomach problems, there is no evidence that he was 
treated for ulcers at that time.  They also testified that 
Dr. Salamon had died and that his records are not available.  
Consequently, attempts by VA to try to obtain these records 
would be fruitless. Robinette v. Brown, 8 Vet. App. 69 
(1995).  In the absence of any evidence that the veteran was 
treated for ulcers within one year of service, his service 
connection claim on a presumptive basis is implausible and 
not well grounded.  Id.  

As far as the claim on a direct basis, the veteran has not 
provided any competent evidence that his inservice 
gastroenteritis is related to a postservice ulcer disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1997).  In this regard, the veteran 
testified in January 2000 that to his knowledge neither Dr. 
Gross or Dr. Salamon had ever told him that what he presently 
had was the same thing or was caused by what he had 
inservice.  In fact, not only is the claims file devoid of a 
medical opinion linking an ulcer disability to service, the 
record contains medical evidence suggesting a nonservice-
related etiology.  This is evident in a December 1996 medical 
report wherein a physician opined that the veteran had "a 
history of peptic ulcer disease which may very well be 
related to his chronic use of alcohol."  

While the veteran is certainly competent to testify as to his 
symptomatology, he must submit more than his own opinion as 
to his current diagnosis and etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His mere belief that his 
gastrointestinal problems in service are related to a 
postservice ulcer disability is not sufficient evidence to 
well ground his claim since, as a layman, he is not competent 
to opine as to medical matters.  Id.

Furthermore, while there are a number of medical records 
showing that the veteran has a history of peptic ulcer 
disease, there are no records showing a current ulcer 
disability.  In this respect, the veteran testified in 
January 2000 that he could not say whether his current 
treating physician, Dr. Gross, thinks that he has ulcer 
disease.  He said that Dr. Gross never said one way or the 
other and that he never really asked him.  

Without medical evidence establishing a current ulcer 
disability and a medical opinion linking such a disability to 
service, the veteran's claim of service connection for an 
ulcer disability is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra; Savage 
v. Gober, 9 Vet. App. 521, 523 (1996). 


ORDER

Service connection for an ulcer disability is denied as not 
well grounded.


REMAND

When the veteran filed his original claim of service 
connection for COPD in August 1997, he did so on the basis 
that this disability developed from a punctured lung which 
had existed prior to service, but which had been aggravated 
by service.  Following the RO's December 1997 denial of this 
claim and appeal by the veteran, the veteran attended a 
teleconference hearing in June 1998 alleging that his COPD 
was secondary to smoking which began in service.

Although recently enacted legislation prohibits service 
connection for a disability first manifesting after service 
on the basis that it resulted from disease attributable to 
the use of tobacco products by a veteran during his or her 
service, see 38 U.S.C.A. § 1103 (West Supp. 1999), this 
statute applies only to claims filed after June 9, 1998.  
Prior to this date, under certain circumstances, service 
connection for disease or injury resulting in disability or 
death that was a direct result of tobacco use arising out of 
nicotine dependence that occurred during service could be 
established.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997); VAOPGCPREC 2-93, 58 Fed. Reg. 42746 (1993). 

In this case the veteran filed his claim of service 
connection for COPD in August 1997, specifically claiming 
that his COPD was secondary to inservice tobacco use at a 
teleconference hearing on June 4, 1998.  Because the 
veteran's claim for service connection for COPD was received 
prior to June 9, 1998, the RO must thus consider the law as 
it existed prior to this date.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Moreover, Section 1103, does not 
preclude service connection for disease or injury that became 
manifest during service or to the requisite degree of 
disability during any applicable presumptive period.  As 
such, if the record shows that the veteran has had a chronic 
respiratory disability manifested in and since service (or 
otherwise presumed to be related service), service connection 
is warranted, regardless of whether the disability is 
specifically shown to be related to in-service cigarette 
smoking.

Because the veteran's claim of service connection for COPD as 
secondary to tobacco use provides a new basis of entitlement 
which has not yet been adjudicated by the RO, this matter 
must be REMANDED to the RO for adjudication prior to the 
Board's review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that while the RO acknowledged the 
veteran's claim of service connection for COPD as secondary 
to tobacco use in an August 1998 Supplement Statement of the 
Case, it declined to render a decision on this claim at that 
time.

Accordingly, this claim is remanded to the RO for the 
following action:

1.  The RO should adjudicate the 
veteran's claim of service connection for 
COPD on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, case law, and opinions 
of the VA General Counsel, specifically 
to include that which has been cited to 
in the body of this remand.  Any 
development deemed necessary prior to 
adjudicating this claim should be 
undertaken.  The RO should provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

2.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, and has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 


